           Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

BRUMAN STALIN ALVAREZ,                           *

         Plaintiff,                              *

   v.                                            *           Civ. No. 1:17-cv-0141-PX

ASRESAHEGN GETACHEW, M.D.,                       *

         Defendant.                        *
                                          ***
                                   MEMORANDUM OPINION

         Pending before the Court is Plaintiff Bruman Stalin Alvarez’s (“Alvarez’s”) Motion for

Partial Reconsideration of this Court’s order granting summary judgment as to Defendant

Wexford Health Services (“Wexford”). ECF No. 117. The motion is fully briefed, and no

hearing is necessary. See Loc. R. 105.6. For the following reasons, the motion is denied.

            I.        Background

         This case concerns the constitutional adequacy of the medical care Alvarez received

while an inmate in the custody of the Maryland Department of Public Safety and Correctional

Services (“DPSCS”). See ECF Nos. 1 & 107. Alvarez suffers from serious and chronic knee

pain and has sought treatment for this injury since at least 2014. ECF No. 107 at 1. Alvarez has

maintained in this suit that the medical care Defendants provided was so poor that it violated his

rights under the Eighth and Fourteenth Amendments to the United States Constitution. See ECF

No. 1.

         Alvarez originally pursued a wide array of claims against prison physicians and the

contract medical provider, Wexford. ECF Nos. 1 & 41. This Court dismissed all claims but the

Eighth Amendment claims against Defendants Wexford, Asresahegn Getachew, M.D.
           Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 2 of 6



(“Getachew”), and Dr. Robustino Barrera, M.D. (“Barerra”). 1 ECF No. 41 at 29–30.

        At the close of discovery, Defendants moved for summary judgment in their favor. ECF

No. 94. The Court granted the motion as to Wexford and Barerra but denied it as to Defendant

Getachew. ECF No. 107 at 10–12, 14. For Wexford, the Court concluded that no evidence

demonstrated the existence of any unconstitutional policies, practices, or customs that gave rise

to Alvarez’s claim. Id. at 13–14 (requiring the corporation assuming the role of state actor to

have committed the constitutional violation pursuant to its own “policy or custom” in order to

establish liability under Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978)).

        Alvarez now seeks reconsideration of this Court’s decision as to Wexford, contending

that he had not received adequate notice that Defendants were seeking summary judgment on the

Monell claim. ECF No. 117. Because the record clearly reflects that Alvarez had ample notice

of the Monell arguments at the summary judgment stage, the motion must be denied.

           II.      Standard of Review

        Courts may reconsider interlocutory orders “at any time prior to the entry of a final

judgment.” Fayetteville Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462, 1469 (4th Cir.

1991); Fed. R. Civ. P. 54. Courts will reconsider interlocutory decisions based on: (1) a change

in controlling law; (2) additional evidence that was not previously available; or (3) a showing

that the prior decision was clearly erroneous or manifestly unjust. See Boyd v. Coventry Health

Care Inc., 828 F. Supp. 2d 809, 814 (D. Md. 2011) (quotation omitted); cf. Paulone v. City of

Frederick, No. WDQ-09-2007, 2010 WL 3000989, at *2 (D. Md. July 26, 2010). Federal courts

are obligated to reach the correct judgment under law, “[alt]hough that obligation may be

tempered at times by concerns of finality and judicial economy.” Am. Canoe Ass’n v. Murphy


1
 Alvarez has voluntarily dismissed his claims against Sharon Baucom, M.D. (ECF No. 91), and the Court dismissed
all claims against Janice Gilmore after she passed away. ECF Nos. 43 & 107.

                                                      2
          Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 3 of 6



Farms, Inc., 326 F.3d 505, 515 (4th Cir. 2003). Where a party “merely requests the district court

to reconsider a legal issue or to ‘change its mind,’ relief is not authorized.’” Pritchard v. Wal

Mart Stores, Inc., 3 F. App’x 52, 53 (4th Cir. 2001) (quoting United States v. Williams, 674 F.2d

310, 312 (4th Cir. 1982)).

       Because Alvarez maintains that this Court awarded summary judgment as to Wexford on

grounds not properly before it, the Court revisits the legal standard for reviewing a motion for

summary judgment. See Fed. R. Civ. P. 56. Rule 56 provides that a “party may move for

summary judgment, identifying each claim or defense … on which summary judgment is

sought,” and “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A court may reach sua sponte alternative grounds supporting the

grant of summary judgment, provided the “losing party” was on notice “to come forward” with

all evidence relevant to the challenge. Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986). The

party must also have had an opportunity to “present [his] case” and defend against summary

judgment on those specific grounds. Adams Hous., LLC v. Cty. of Salisbury, Md., 672 F. App’x

220, 222 (4th Cir. 2016) (quotation omitted); see also C. Wright & A. Miller, Fed. Practice &

Procedure, § 2719 (4th ed. 2021) (“Although summary judgment may be sustained on a ground

not mentioned in the motion, the key is whether the parties have had an adequate opportunity to

argue and present evidence on that point.”); Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646,

661 (4th Cir. 2017) (quoting Celotex, 477 U.S. at 326). For this reason, courts generally refuse

to consider arguments “raised for the first time in a reply brief or memorandum.” L.D. v. Anne

Arundel Cnty. Pub. Sch., No. CCB-18-1637, 2020 WL 1675987, at *3 (D. Md. Apr. 6, 2020)




                                                 3
          Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 4 of 6



(quotations and citations omitted).

          III.    Analysis

       Although Alvarez argues essentially that the Court reached the Monell issue sua sponte

and with no notice to him, the record reflects otherwise. From the inception of this litigation,

Wexford’s potential liability under Monell has been front and center. See ECF No. 41 at 19. At

the motion to dismiss stage, Alvarez persuaded the Court to allow a Monell claim against

Wexford to proceed on the theory that Wexford implemented an “official policy” to “customarily

den[y] medical care.” ECF No. 30-1 at 10; ECF No. 41 at 20. But after discovery, the Court

concluded that Alvarez failed to generate sufficient evidence to support that liability theory.

ECF No. 107 at 13. Urging reconsideration, Alvarez now insists that Defendants never moved

for summary judgment on Monell grounds and only raised this defense for the first time in their

reply brief. ECF No. 117 at 4. Alvarez is mistaken.

       Defendants moved for summary judgment on all remaining claims, including those

against Wexford. ECF No. 94-2 at 5. In doing so, Defendants argued that “no evidence”

supported the existence of “any unconstitutional policies or customs in caring for inmates such as

Mr. Alvarez.” Id. Defendants further underscored the lack of evidence as to any Wexford policy

that allegedly prioritized “cost saving” measures and “administrative convenience” over patient

care. Id. at 3; see also id. at 6 (summarizing Getachew testimony that “good, cost-effective

medical care” is not synonymous with “cutting corners” and “saving money”); id. at 7

(discussing Barrera testimony that “cost of treatment has never come up in the collegial

discussions”). Clearly, Defendants’ arguments at summary judgment placed Alvarez on notice

that the Court could consider arguments in favor of summary judgment as to Wexford’s Monell




                                                 4
             Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 5 of 6



liability.

        Alvarez pushes back, highlighting that Defendants had not invoked the specific term

“Monell liability,” in their opening summary judgment memorandum. ECF No. 117 at 4. But no

authority supports imposing such a restrictive notice standard. This is especially so where

Alvarez vigorously urged denial of summary judgment as to Wexford on Monell liability. See

ECF No. 98. In his opposition to summary judgment, Alvarez argued quite pointedly that

Wexford maintained a policy to “delay[] treatment” and prioritize “cost-saving” measures and

“administrative convenience” above all else. Id. at 5, 11–12. In this respect, Alvarez cannot

claim lack of notice now where he had argued so vigorously for denial of summary judgment as

to Wexford’s Monell liability.

        Finally, the Court is not persuaded that Alvarez would have made different arguments

had he known Defendants were seeking summary judgment in favor of Wexford on Monell

liability. See ECF No. 117 at 5. This is because Alvarez already made largely the same

arguments that he claims to have been denied an opportunity to present. Compare id. (arguing

Alvarez would have portrayed Getachew as a final decisionmaker) with ECF No. 98 at 10

(arguing Wexford implemented its policy vis-à-vis those in supervisory roles such as Getachew);

id. at 12 (highlighting Getachew’s authority to supersede InterQual recommendations and do

what, in his clinical judgment, was best); compare ECF No. 117 at 5 (asserting Alvarez would

have framed policy as prioritizing cost-saving measures had he been given the opportunity) with

ECF No. 98 at 5, 10 (emphasizing cost-saving measures in official policy). Because Alvarez

provides no persuasive reason for this Court to reconsider its decision as to Wexford, the motion




                                                5
         Case 1:17-cv-00141-PX Document 128 Filed 04/21/21 Page 6 of 6



must be denied.

          IV.     Conclusion

       In sum, the Court cannot credit Alvarez’s argument that he had been deprived notice of

Defendants’ summary judgment argument as to Wexford. Accordingly, the Court concludes that

it committed no error, and certainly not clear error in reaching the claim. The motion to

reconsider is denied. ECF No. 117. A separate Order follows.



April 21, 2021_______________                               ___/S/_______________________
Date                                                        Paula Xinis
                                                            United States District Judge




                                                6
